09-2760-ag
    Weng v. Holder
                                                                                  BIA
                                                                            Abrams, IJ
                                                                          A097 152 824
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 22nd day of October, two thousand ten.

    PRESENT:
             REENA RAGGI,
             RICHARD C. WESLEY,
             GERARD E. LYNCH,
                  Circuit Judges.
    _______________________________________

    YU LIN WENG,
             Petitioner,

                     v.                                    09-2760-ag
                                                           NAC

    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Gary J. Yerman, New York, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General, Civil Division; Russell
                                  J.E. Verby, Senior Litigation
                                  Counsel; Tim Ramnitz, Attorney,
                                  Office of Immigration Litigation,
                                  United States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Yu Lin Weng, a native and citizen of the People’s

Republic of China, seeks review of a June 18, 2009 order of

the BIA affirming the September 24, 2007 decision of

Immigration Judge (“IJ”) Steven R. Abrams, which denied his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).    In re Yu Lin

Weng, No. A097 152 824 (B.I.A. June 18, 2009), aff’g No.

A097 152 824 (Immig. Ct. N.Y. City Sept. 24, 2007).     We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we review the

IJ’s decision as modified by the BIA decision.    See Xue Hong

Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

2005).   The applicable standards of review are well-

established.   See 8 U.S.C. § 1252(b)(4)(B); see also Corovic

v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).

    The BIA did not err in concluding that Weng failed to

demonstrate his eligibility for relief on account of his

alleged resistance to the family planning policy that

                              2
resulted in his wife being subjected to an involuntary

abortion.     See Shi Liang Lin v. U.S. Dep’t of Justice, 494

F.3d 296, 313 (2d Cir. 2007) (en banc).

    Weng argues that his own resistance to the family

planning policy was manifested by his refusal to disclose

where his wife was hiding from government officials.

Further, he submits that the loss of his job due to this

resistance constituted economic persecution.     We detect no

error, however, in the BIA’s conclusion that these

circumstances failed to establish the “severe economic

disadvantage” required for a showing of persecution.     See

Shao v. Mukasey, 546 F.3d 138, 161 n.21 (2d Cir. 2008)

(citing Matter of T-Z-, 24 I. & N. Dec. 163, 173 (B.I.A.

2007)).     Weng was able to find alternative, albeit less

remunerative, work and was not subjected to fines,

confiscation of property, or other economic hardship.        See

Matter of T-Z-, 24 I. & N. Dec. at 174 (noting that “a

compulsory change in occupation is least likely [among

various economic harms] to qualify as persecution by

itself,” and that “[t]he availability of other sources of

income has been a key factor in assessing the impact of

economic sanctions”).     Weng also failed to present evidence


                                3
concerning any other aspects of his financial situation that

would have compelled a finding of severe economic

disadvantage.   See Guan Shan Liao v. U.S. Dep’t of Justice,

293 F.3d 61, 70 (2d Cir. 2002); Matter of T-Z-, 24 I. & N.

Dec. at 174.

    As to Weng’s argument that he established a well-

founded fear of persecution based on continuing police

efforts to track him down on account of his altercation with

family planning officials, the BIA reasonably concluded that

Weng’s claim was undermined by the fact that his wife

continues to live in China without further problems or harm.

See Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d Cir.

1999).

    Thus, to the extent that Weng’s applications for

asylum, withholding of removal, and CAT relief were based on

his resistance to the family planning policy, the agency

properly denied those applications for relief.   See Paul v.

Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); cf. Kyaw Zwar

Tun v. INS, 445 F.3d 554, 567 (2d Cir. 2006) (“[T]orture

requires proof of something more severe than the kind of

treatment that would suffice to prove persecution.”).

    For the foregoing reasons, the petition for review is


                              4
DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.    Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5